CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE
DEFERRED COMPENSATION PLAN

ARTICLE I

ARTICLE II PURPOSE

DEFINITIONS 1

1


2.1
2.2
2.3
2.4
2.5
2.6
2.7
2.8
2.9
2.10
2.11
2.12
2.13
2.14
2.15
2.16
2.17
2.18
2.19
2.20
2.21 Account
Administrator
Beneficiary
Board of Directors
Cause
Company
Determination Date
Distribution Date
Dividends
Dividend Deferral Election
Effective Date
Employer Provided Benefit
Fair Market Value
Good Reason
Participant
Plan
Plan Benefit
Plan Year
Shares/Stock
Trust
Trustee 1
1
1
1
1
2
2
2
2
2
2
3
3
3
3
3
4
4
4
4
4


ARTICLE III PARTICIPATION 4


3.1 Participation 4


ARTICLE IV EMPLOYER PROVIDED BENEFIT AND ACCOUNT 5


4.1
4.2
4.3
4.4
4.5
4.6
4.7 Employer Provided Benefit
Dividends and Dividend Deferral Election
Vesting
Alternative Forms of Dividend Distribution
Determination of Account
Statement of Account
Unfunded Plan 5
6
7
8
8
9
9


ARTICLE V PLAN BENEFITS 9


5.1
5.2
5.3
5.4 Benefits-General
Death Benefits
Payment to Guardian
Source of Payment and Form of Distribution  9
 9
 9
10


ARTICLE VI BENEFICIARY DESIGNATION 10


6.1
6.2
6.3
6.4 Beneficiary Designation
Amendments
No Beneficiary Designation
Effect of Payment 10
11
11
11


ARTICLE VII DISTRIBUTIONS 11


7.1
7.2
7.3
7.4 Benefit Payment Schedule
Premature Distribution
Continued Deferral
Effect of Termination of Employment 11
12
13
13


ARTICLE VIII ADMINISTRATION 13


8.1
8.2
8.3 Administrative Duties
Agents
Binding Effect of Decisions 13
14
14


ARTICLE IX AMENDMENT AND TERMINATION OF PLAN 14


9.1
9.2 Amendment
Termination of Plan 14
15


ARTICLE X MISCELLANEOUS 15


10.1
10.2
10.3
10.4
10.5
10.6
10.7
10.8
10.9
10.10 Company's Obligations Limited
Nonassignability
Not a Contract of Employment
Withholding
Participant Cooperation
Terms
Captions
Governing Law
Validity
Notice 15
16
16
16
17
17
17
17
17
17


Exhibit A

Exhibit B

Schedule A
Schedule B




CEDAR SHOPPING CENTERS, INC.

SENIOR EXECUTIVE
DEFERRED COMPENSATION PLAN

ARTICLE I

PURPOSE

The purpose of this Senior Executive Deferred Compensation Plan (hereinafter
referred to as the "Plan") is to provide accumulation of supplemental benefits
on a tax-deferred basis for certain senior executives and directors of Cedar
Shopping Centers, Inc. and their beneficiaries. This Plan shall be effective as
of the Effective Date.

ARTICLE II

DEFINITIONS

For purposes of this Plan, the words and phrases set forth below shall have the
following meaning, unless the context clearly indicates otherwise:

2.1      Account. "Account" means an account maintained for a Participant by the
Administrator pursuant to Section 4.1.

2.2      Administrator. "Administrator" means the Board of Directors.

2.3      Beneficiary. "Beneficiary" means the person, persons, or entity
designated by the Participant, or as provided in Article VI, to receive any Plan
Benefits payable after a Participant’s death.

2.4      Board of Directors. "Board of Directors" means the Board of Directors
of the Company.

2.5      Cause. "Cause" with respect to a Participant means (i) if the
Participant has an employment agreement in effect with the Company which
contains a definition of "cause", "termination for cause" or any other similar
phrase, then the definition of the term "Cause" for purposes of the Plan shall
be as defined in such employment agreement, or (ii) if the Participant does not
have an employment agreement in effect with the Company which contains a
definition of cause, then "Cause" for purposes of the Plan shall mean (A) any
willful misconduct of the Participant in connection with the performance of any
of his duties as an employee of the Company or an Affiliate including without
limitation misappropriation of funds or property of the Company or an affiliate
or securing or attempting to secure personally (whether directly or indirectly)
any profit in connection with any transaction entered into on behalf of the
Company or an Affiliate; (B) willful failure, neglect or refusal to perform the
Participant’s duties which is not cured within 10 days after written notice
thereof and/or (C) conviction (or nolo contendere plea) in connection with a
felony.

2.6      Company. "Company" means Cedar Shopping Centers, Inc., and any
successor thereto which adopts this Plan.

2.7      Determination Date. "Determination Date" means the last day of each
calendar year in which this Plan is in effect.

2.8       Distribution Date. "Distribution Date" with respect to any Account
means the first business day of the January next following the third anniversary
of the date on which units of Shares were first credited to the Participant’s
Account.

2.9      Dividends. "Dividends" means the dividends paid by the Company on Stock
held in the Trust.

2.10       Dividend Deferral Election. "Dividend Deferral Election" means an
election by a Participant to defer the distribution under the Plan of the
Dividends paid with respect to Shares equal in number to the Share units
credited to the Participant’s Account.

2.11      Effective Date. "Effective Date" means October 29, 2003.

2.12      Employer Provided Benefit. "Employer Provided Benefit" means the
benefit provided for under Article IV, initially consisting of units that are
equivalent to a number of Shares.

2.13       Fair Market Value. "Fair Market Value" on a specified date means the
closing price at which a Share is traded on the stock exchange, if any, on which
Shares are primarily traded or, if the Shares are not then traded on a stock
exchange, the closing price of a Share as reported on the NASDAQ National Market
System or, if the Shares are not then traded on the NASDAQ National Market
System, the average of the closing bid and asked prices at which a Share is
traded on the over-the-counter market, but if no Shares were traded on such
date, then on the last previous date on which a Share was so traded, or, if none
of the above are applicable, the value of a Share as established by the Board of
Directors for such date using any reasonable method of valuation.

2.14       Good Reason. "Good Reason" means (i) with respect to any Participant
who has an employment agreement in effect with the Company which contains a
definition of "good reason", "good reason" as defined in such employment
agreement, or (ii) with respect to any Participant that does not have an
employment agreement in effect with the Company which contains a definition of
"good reason", good reason shall mean (A) a material reduction in the
Participant’s duties or responsibilities; (B) a reduction in the Participant’s
salary; (C) a relocation of the Participant’s office outside a fifty (50) mile
radius of his present location; or (D) a material breach by the Company of the
terms of an employment agreement (if any) with the Participant.

2.15      Participant. "Participant" shall have the meaning set forth in Article
III.

2.16      Plan. "Plan" means this Cedar Shopping Centers, Inc. Senior Executive
Deferred Compensation Plan.

2.17      Plan Benefit. "Plan Benefit" means at any given time an amount equal
to the value of the Participant's Accounts.

2.18      Plan Year. "Plan Year" means the calendar year.

2.19      Shares/Stock. "Shares" or "Stock" means shares of the common stock of
the Company.

2.20       Trust. "Trust" means the Cedar Shopping Centers, Inc. Deferred
Compensation Trust created by the Company pursuant to Section 4.1, to assist the
Company in meeting its obligations under this Plan, substantially in the form of
Exhibit A attached hereto.

2.21      Trustee. "Trustee" means the trustee of the Trust.

2.22       Unforeseeable Financial Emergency. "Unforeseeable Financial
Emergency" with respect to a Participant means an unanticipated emergency that
is caused by an event beyond the control of the Participant and that would
result in severe financial hardship to the Participant if a premature
distribution were not permitted, as may be occasioned by accident, illness or
other emergency beyond the control of the Participant; and in no event shall
cash needs arising from foreseeable events, such as the purchase of a residence
or education expenses of children, be considered the result of an unforeseeable
financial emergency nor shall a decline in the Fair Market Value of Shares, for
any reason, be considered the result of an unforeseeable financial emergency for
purposes of this definition.

ARTICLE III

PARTICIPATION

3.1      Participation. The Administrator shall determine from time to time
those key executive employees and directors (including non-employee directors)
of the Company who shall be entitled to awards under the Plan of units
equivalent to a number of Shares, and shall determine the number of Shares
underlying each award. The name of each initial Participant as of the Effective
Date, and the respective number of Shares underlying each such initial
Participant’s award, is listed on Schedule A hereto. In the case of any
non-employee director who is selected to participate in the Plan, references in
the Plan to employment by the Company shall be deemed to refer to such
director’s service as a director of the Company.

ARTICLE IV

EMPLOYER PROVIDED BENEFIT AND ACCOUNT

4.1      Employer Provided Benefit. The Company shall establish a Trust in order
to provide the Participants with a benefit known as an Employer Provided Benefit
which shall initially consist of units that are equivalent to the number of
Shares underlying each award. On the Effective Date, or as soon as practicable
thereafter, the Company shall contribute to the Trust the aggregate number of
Shares representing the initial Employer Provided Benefit for the Participants
listed on Schedule A hereto. An Account shall be established by the
Administrator under the Plan in the name of each Participant which shall
initially be credited with units equal to the number of Shares underlying each
award. Thereafter, an Account shall be established by the Administrator for each
new Participant and each such Account shall be credited with units equal to the
number of Shares determined by the Administrator. A separate Account shall be
established for each subsequent award of units of Shares, and the Company shall
contribute to the Trust, on the date of such subsequent award or as soon as
practicable thereafter, the aggregate number of Shares underlying each such
award. Except as provided in Section 4.4, under no circumstance shall any
benefit be awarded, allocated or distributable to a Participant from his Account
except in the form of units of Stock (or Stock itself, in the case of a
distribution), nor shall a Participant’s Account be credited with earnings that
are equivalent to any other investment. If there shall be a tender offer for
some or all Shares held in the Trust from a third party which, in the sole
judgment of the Board of Directors, shall constitute a valid offer of sufficient
value, the Trustee shall be directed by the Administrator to tender the subject
Shares, and any cash or in-kind consideration received for such Shares from such
third party shall be invested by the Trustee in accordance with each
Participant’s direction in such investment alternatives as are designated by the
Administrator. Any cash or in-kind consideration received for Stock and any
investment earnings therefrom shall be credited to the Account of the
Participant in a manner that reflects the Account values for each Participant
prior to such tender.

4.2      Dividends and Dividend Deferral Election. Except as hereinafter
provided, an amount equal to the Dividends paid on the number of Share units
allocated to a Participant’s Account shall be paid to the Participant as soon as
practicable after such Dividends are received by the Trustee; provided, however,
that a Participant may elect to have all or a portion of the Dividends that
would be payable to him deferred under the Plan until the Distribution Date of
the Shares on which the Dividends are declared, by completing, within 30 days of
receipt of written notice of the award of an Employer Provided Benefit and in
any event prior to the date on which any such Dividends are declared, a Dividend
Deferral Election form provided by the Administrator. The amount of any deferred
Dividend will be credited pursuant to Section 4.4 to the Participant’s Account
to which the Shares on which the Dividends are declared are allocated.
Notwithstanding anything to the contrary herein, with respect to those
Participants who are listed on Schedule B hereto, and with respect to any
additional Participants who are selected to participate in the Plan after the
Effective Date and are designated by the Administrator, in its sole discretion,
at the time that the Employer Provided Benefit is awarded, to be subject to this
provision, in the event that such Participant’s employment with the Company is
terminated by the Company for Cause or in the event such Participant resigns
without Good Reason, before the initial Distribution Date applicable to the
Shares with respect to which such Dividends are paid, then any Dividends
declared on or after the date of such termination or resignation but before such
Distribution Date (and any earnings thereon) shall be forfeited by, and shall
not be distributed or distributable with respect to, such Participant. Schedule
B hereto lists those Participants who, as of the Effective Date, are subject to
a risk of forfeiture of the portion of their Accounts attributable to Dividends,
as provided above.

4.3      Vesting.

           (a)      Except for the portion of a Participant's Account
attributable to any Dividends (including earnings thereon) that are subject to a
risk of forfeiture as provided in Section 4.2, and except as hereinafter
provided in Section 4.3(b), a Participant shall be 100% vested in his Plan
Benefit at all times. A Participant who is subject to a risk of forfeiture of a
portion of his or her Account attributable to Dividends, as provided in Section
4.2, shall become 100% vested in any Dividends (and any earnings thereon) if and
to the extent that such Dividends are declared prior to any termination of such
Participant's employment by the Company for Cause or resignation by such
Participant without Good Reason which occurs before the initial Distribution
Date applicable to the Shares with respect to which the Dividends were declared.

           (b)      Notwithstanding the preceding or any other provision of the
Plan to the contrary, if a Participant elects to receive a premature
distribution pursuant to Section 7.2 and such distribution is not due to an
Unforeseeable Financial Emergency of the Participant as determined by the
Administrator in accordance with Section 7.2, the Participant shall forfeit a
portion of his vested Account balance which is equal to (i) 16% of the value of
such premature distribution if it occurs after the first anniversary, but before
the second anniversary, of the date as of which units of Shares were first
credited to the Account, or (ii) 11.11% of the value of such premature
distribution if it occurs after the second anniversary of the date as of which
units of Shares were first credited to the Account.

4.4      Alternative Forms of Dividend Distribution and Interest. An amount
equal to the Dividends deferred in accordance with Section 4.2 shall be credited
to the Participant’s Account in which the Shares with respect to which the
Dividends were declared are held, and shall be credited thereon, in the form of
additional units of Shares (and fractional Shares) in such number of Shares
which would be issuable by the reinvestment of such Dividends in Shares as of
the date of receipt by the Trustee. Notwithstanding the preceding, a Participant
may elect, in such manner as prescribed by the Administrator, that the portion
of his Account attributable to Dividends be in the form of cash, in which case
such portion of the Account shall be credited with interest at an annual rate
equal to the rate which would be provided on a three-year certificate of deposit
of a major New York commercial bank as selected by the Administrator, which rate
shall be determined as of ten business days prior to the Effective Date and each
Determination Date thereafter, to be applied prospectively to the portion of the
year following the Effective Date and to the calendar year following each
Determination Date.

4.5      Determination of Account. A Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date (or as of the date the Account was
established, if the Account was first established since the preceding
Determination Date), adjusted to reflect the earnings with respect to the
Participant’s Account since the immediately preceding Determination Date (or the
date the Account was established, if applicable).

4.6      Statement of Account. The Administrator shall submit to each
Participant, within 120 days after each Determination Date and at such other
times as determined by the Administrator, a statement setting forth the balance
of the Participant’s Accounts.

4.7      Unfunded Plan. It is the intention of the Company that the arrangements
hereunder be unfunded for federal income tax purposes and for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
(if applicable). Each Participant shall have the status of a general unsecured
creditor of the Company. This Plan constitutes a mere promise by the Company to
make benefit payments in the future. The Company shall create the Trust in order
to identify assets to be used for the purposes designated herein. The Trust
shall be irrevocable, except as provided in Section 12 of the Trust.

ARTICLE V

PLAN BENEFITS

5.1      Benefits-General. Each Participant shall be entitled to receive payment
of his or her Plan Benefit as provided under this Article V and Article VII
hereof.

5.2      Death Benefits. In the event of the death of a Participant before
payment of the Participant’s entire vested Plan Benefit, the Company shall pay
to the Participant’s Beneficiary an amount equal to 100% of the remaining vested
but unpaid balance of the Participant’s Accounts (without any forfeiture). Such
payment shall be made in a lump sum, as soon as practicable following the
Participant’s death.

5.3      Payment to Guardian. If a Plan Benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of property, the Administrator may direct payment of such Plan Benefit to the
guardian, legal representative or person having the care and custody of such
minor or incompetent person. The Administrator may require proof of
incompetency, minority, incapacity or guardianship, as it may deem appropriate
prior to distribution of the Plan Benefit. Such distribution shall completely
discharge the Administrator and the Company from all liability with respect to
such Plan Benefit.

5.4      Source of Payment and Form of Distribution. Subject to the terms of the
Trust, the Administrator shall direct the Trustee to make payment out of the
Trust of any Plan Benefit which has become payable under the terms of this Plan.
To the extent a Participant’s Account is credited with units of Shares at a
Distribution Date, the Participant’s Account shall be distributed in the form of
Shares equal in number to the number of Share units credited to the Account
(except that cash shall be paid in lieu of any fractional Share units) pursuant
to any direction from the Administrator to the Trustee for a benefit
distribution. To the extent a Participant has elected to have Dividends credited
to his Account in the form of cash, such portion of the Participant’s Account
(including an amount equal to the deemed interest credited thereto pursuant to
Section 4.4) shall be distributed in cash. To the extent not satisfied by
distribution from the Trust, the Company shall remain liable to the Participants
and their Beneficiaries for the payment of any Plan Benefits due and payable
hereunder.

ARTICLE VI

BENEFICIARY DESIGNATION

6.1      Beneficiary Designation. A Participant shall have the right, at any
time, to designate any person or persons as his Beneficiary or Beneficiaries
(primary and/or contingent) to whom payment under this Plan shall be paid in the
event of death prior to complete distribution to the Participant of the benefits
due under the Plan. Each beneficiary designation shall be in a written form
prescribed by the Administrator (substantially the same as Exhibit B attached
hereto) and will be effective only when filed with the Administrator during the
Participant’s lifetime.

6.2      Amendments. Any beneficiary designation may be changed by the
Participant without the consent of any designated Beneficiary by the filing of a
new beneficiary designation with the Administrator. The filing of a new
beneficiary designation form will cancel all beneficiary designations previously
filed.

6.3      No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, or if each Beneficiary designated by a
deceased Participant predeceases the Participant, the Administrator shall
distribute such Participant’s benefits to the Participant’s estate.

6.4      Effect of Payment. Payment to the Beneficiary, or estate as provided
above, shall completely discharge the Company's obligations under this Plan with
respect to the deceased Participant.

ARTICLE VII

DISTRIBUTIONS

7.1      Benefit Payment Schedule. Subject to the provisions of Sections 7.2,
7.3 and 7.4, Plan Benefits shall be payable or commence being paid on the
Distribution Date that relates to the Shares underlying the Plan Benefit. At the
time a Participant is initially selected to participate in the Plan, and each
time the Participant is granted an additional award of Shares which are deferred
hereunder, the Participant shall elect, in writing on a form prescribed by the
Administrator, whether the Participant’s Account shall be paid in a lump sum
payment or in quarterly installments over a period of not more than 20 years.
Such election may be changed from time to time, but shall become irrevocable 12
months prior to the Distribution Date for the Account (including, if applicable,
any new Distribution Date pursuant to Section 7.3). A Participant may make
different elections with respect to different Accounts. Notwithstanding the
foregoing, any election to receive a benefit in installments shall be subject to
the approval of the Administrator, in its discretion. If no election has been
made at least 12 months prior to the Distribution Date for the Account, any
benefit payable hereunder from the Account shall be paid in a single lump sum.

7.2      Premature Distribution. A Participant may elect, in writing on a form
prescribed by the Administrator, to receive a distribution, at any time after
the first anniversary of the date as of which units of Shares were first
credited to his Account (including after distributions have commenced being
paid), of the vested portion of his Account balance, subject to the forfeiture
provisions of Section 4.3(b). The Administrator shall direct the Trustee to make
such distribution in a lump sum, as soon as practicable after the Administrator
has received such election, in the form of Shares or cash, as applicable
pursuant to Section 5.4 (but treating the date of such distribution as a
Distribution Date for purposes hereof). Notwithstanding the preceding, in the
event that the Administrator, upon written application of the Participant,
determines that the Participant has incurred an Unforeseeable Financial
Emergency at any time, the Participant may receive a distribution of up to 100%
of the vested portion of his Account balance (without any forfeiture), but such
distribution shall in no event exceed the amount necessary to alleviate such
Unforeseeable Financial Emergency. The Administrator shall direct the Trustee to
make such distribution in a lump sum, as soon as practicable after the
Administrator has made such determination, in the form of Shares or cash, as
appplicable pursuant to Section 5.4 (but treating the date of such distribution
as a Distribution Date for purposes hereof). A Participant’s Unforeseeable
Financial Emergency, and the amount necessary to alleviate the Unforeseeable
Financial Emergency, must be demonstrated in the written application of the
Participant and in such other documentation as the Administrator shall
reasonably require.

7.3       Continued Deferral. Not less than twelve (12) nor more than fifteen
(15) months prior to a Distribution Date, a Participant who is then employed by
the Company may elect, in writing on a form prescribed by the Administrator, to
defer receipt of all or any part of the Plan Benefit that is otherwise payable
on such Distribution Date to the third, fourth or fifth anniversary of the
Distribution Date, and in any such case the date to which distribution is so
deferred shall be the new Distribution Date for the Account. Any election under
this Section 7.3 shall become irrevocable as of the date such election is
received by the Administrator. A Participant may make more than one election
under this Section 7.3 with respect to the same Account.

7.4      Effect of Termination of Employment. Notwithstanding any provision to
the contrary, in the event of a Participant’s termination of employment with the
Company (other than due to death) prior to age 60, the vested portion of the
Participant’s Plan Benefit shall be paid in a lump sum as soon as practicable
following the later of the date of such termination of employment or January 1,
2007.

ARTICLE VIII

ADMINISTRATION

8.1      Administrative Duties. This Plan shall be administered by the
Administrator. The Administrator shall have the following specific powers and
duties:

(i) To interpret the provisions of the Plan and make any and all determinations
arising thereunder;


(ii) To maintain such records as it shall deem necessary or appropriate for the
proper administration of the Plan; and


(iii) To establish such rules and procedures not inconsistent with the terms of
the Plan as it shall deem necessary or appropriate to effectuate the purpose of
the Plan.


8.2      Agents. The Administrator may appoint an individual to be the
Administrator’s agent with respect to the day-to-day administration of the Plan.
In addition, the Administrator may, from time to time, employ other agents and
delegates to aid in such administrative duties as it sees fit, and may from time
to time consult with counsel who may be counsel to the Company.

8.3      Binding Effect of Decisions. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated by the Administrator hereunder shall be final and
binding upon all persons having any interest in the Plan.

ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN

9.1      Amendment. The Board of Directors may at any time amend the Plan (other
than this Article IX) in whole or in part, provided, however, that no amendment
shall be effective as to a Participant to decrease or restrict a Plan Benefit as
to amount or timing or manner of distribution of any Account maintained under
the Plan without the consent of such Participant. Notwithstanding the preceding,
in the event that there is a change in the federal income tax treatment
pertaining to the Plan or Trust or any Plan Benefit from the treatment in effect
as of the Effective Date, then the Board of Directors may, without the consent
of any Participant or Beneficiary, amend the Plan in any manner as the Board of
Directors, in its sole discretion, deems advisable to provide reasonably similar
benefits to Participants to the extent practicable in light of such change in
tax treatment .

9.2      Termination of Plan. Notwithstanding Section 9.1, the Board of
Directors may at any time terminate the Plan in its entirety. If the Plan is
terminated, the Board of Directors shall also determine either (i) that
previously awarded Plan Benefits will continue to vest and be paid out in
accordance with the terms of the Plan and any elections made by the Participants
prior to the date of Plan termination, or (ii) that all Plan Benefits shall be
100% vested and each Participant shall receive an immediate distribution of his
Plan Benefit (or the remainder of his Plan Benefit if distribution thereof has
commenced prior to the date of Plan termination). In the event of a termination
of the Plan and an immediate distribution to all Participants of their Plan
Benefits, the Company shall pay to each Participant an additional payment (a
"Tax Gross-Up Payment"), in an amount such that after payment by the Participant
of all applicable federal, state and local income taxes imposed upon the Tax
Gross-Up Payment, the Participant retains an amount of the Tax Gross-Up Payment
equal to the applicable federal, state and local income taxes imposed upon the
amount of the Participant’s Plan Benefit being distributed on account of the
Plan termination. The amount of any Tax Gross-Up Payment shall be determined by
the Company’s independent auditors (the "Accounting Firm"), based upon an
assumption that the Participant’s rate of applicable federal, state and local
income taxes is at the highest marginal rate then in effect, and shall be paid
in a cash lump sum within ten days following such determination by the
Accounting Firm.

ARTICLE X

MISCELLANEOUS

10.1      Company's Obligations Limited. The Company shall have no obligation
under this Plan with respect to any individuals other than the Participants and
their Beneficiaries.

10.2      Nonassignability. No Participant or any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof. Except to the
extent required by law, no part of the amounts payable under the Plan shall,
prior to actual payment, be subject to seizure or separation for the payment of
any debts, judgments, alimony or separate maintenance owed by the Participant or
any other person, nor be transferable by operation of law in the event of the
Participant’s or other person’s bankruptcy or insolvency.

10.3      Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Company
and any Participant, and the Participant (or the Participant’s Beneficiaries)
shall have no rights against the Company, except as may otherwise be
specifically provided herein. Moreover, nothing in this Plan shall be deemed to
give any Participant the right to be retained in the service of the Company or
to interfere with the right of the Company to discipline or discharge any
Participant at any time. Any such rights shall be governed by independent and
unrelated contractual arrangements between the parties, should such arrangements
be consummated.

10.4      Withholding. The Company retains the right to make provision for the
reporting and withholding of any federal, state or local withholding taxes that
may be required to be withheld with respect to the payment of benefits pursuant
to the Plan, and each Participant and Beneficiary shall be required, promptly
following the request of the Company, to make sufficient funds available to the
Company to satisfy all applicable withholding obligations, except that the
Company may not withhold any such amount that has been withheld by the Trust.

10.5      Participant Cooperation. Each Participant will cooperate with the
Company by furnishing any and all information requested by the Company in order
to facilitate the payment of benefits hereunder and such other action as may be
requested by the Company.

10.6      Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were used in the feminine in all cases where they
would so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

10.7      Captions. The captions of articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

10.8      Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of New York.

10.9      Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

10.10       Notice. Any notice or filing required or permitted to be given to
the Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Chairman of the Board
with a copy to General Counsel of the Company. Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of three days
following the date shown on the postmark or on the receipt for registration or
certification.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer as of the Effective Date.

CEDAR SHOPPING CENTERS, INC.


By:  /s/                                                   
          Leo S. Ullman, President







EXHIBIT A

CEDAR SHOPPING CENTERS, INC. EXECUTIVE
DEFERRED COMPENSATION PLAN
TRUST AGREEMENT

           THIS TRUST AGREEMENT, made as of the ____ day of ___________, 2003,
by and between Cedar Shopping Centers, Inc. ("Company") and
___________________________ ("Trustee").

W I T N E S S E T H :

           WHEREAS, the Company has adopted the Cedar Shopping Centers, Inc.
Executive Deferred Compensation Plan (the "Plan") attached hereto as Appendix A;

           WHEREAS, capitalized terms used in this Trust Agreement, unless
otherwise defined, shall have the same meanings as set forth in the Plan;

           WHEREAS, the Company has incurred or expects to incur liability under
the terms of such Plan with respect to the individuals participating in such
Plan;

           WHEREAS, the Company wishes to establish a trust (hereinafter called
the "Trust") and to contribute to the Trust assets that shall be held therein,
subject to the claims of the Company’s creditors in the event of the Company’s
Insolvency, as herein defined, until paid to the Plan Participants and their
Beneficiaries in such manner and at such times as specified in the Plan;

           WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (if applicable);

           WHEREAS, it is the intention of the Company to make contributions to
the Trust to provide itself with a source of funds to assist it in meeting its
liabilities under the Plan;

           NOW, THEREFORE, the parties do hereby establish the Trust and agree
that the Trust shall be comprised, held and disposed of as follows:

                SECTION 1.     ESTABLISHMENT OF TRUST.

           (a)      The Company shall deposit with the Trustee in trust the
amounts determined pursuant to the Plan, which shall become the principal of the
Trust to be held, administered and disposed of by the Trustee as provided in
this Trust Agreement. Neither the Trustee nor any Plan Participant or
Beneficiary shall have any right to compel any contributions to the Trust.

           (b)      The Trust hereby established shall be irrevocable.

           (c)      The Trust is intended to be a grantor trust, of which the
Company is the grantor, within the meaning of subpart E, part I, subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.

           (d)      The principal of the Trust and any earnings thereon shall be
held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of the Plan Participants and general
creditors as herein set forth. Plan Participants and their Beneficiaries shall
have no preferred claim on, or any beneficial ownership interest in, any assets
of the Trust. Any rights created under the Plan and this Trust Agreement shall
be mere unsecured contractual rights of the Plan Participants and their
Beneficiaries against the Company. Any assets held by the Trust will be subject
to the claims of the Company's general creditors under federal and state law in
the event of Insolvency, as defined in Section 3(a) herein.

                SECTION 2.     PAYMENTS TO PLAN PARTICIPANTS AND THEIR
BENEFICIARIES.

           (a)      The Administrator shall deliver to the Trustee a schedule
(the "Payment Schedule") that indicates the amounts payable in respect of each
Plan Participant (and his or her Beneficiaries), that provides a formula or
other instructions acceptable to the Trustee for determining the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Plan), and the time of commencement for payment of such
amounts. Except as otherwise provided herein, the Trustee shall make payments to
the Plan Participants and their Beneficiaries in accordance with such Payment
Schedule. The Trustee shall make provision for the reporting and withholding of
any federal, state or local withholding taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plan and shall pay amounts so withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company.

           (b)      The entitlement of a Plan Participant or his or her
Beneficiaries to benefits under the Plan shall be determined by the
Administrator, and any claim for such benefits shall be considered and reviewed
in accordance with the Plan.

           (c)      In the discretion of the Administrator, the Company may make
payment of benefits directly to Plan Participants or their Beneficiaries as they
become due under the terms of the Plan. The Administrator shall notify the
Trustee of its decision to make payment of benefits directly prior to the time
amounts are payable to Participants or their Beneficiaries. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Company shall
make the balance of each such payment as it falls due. The Trustee shall notify
the Company where principal and earnings are not sufficient.

                SECTION 3.     THE TRUSTEES’ RESPONSIBILITY REGARDING PAYMENTS
TO TRUST BENEFICIARY WHEN THE COMPANY IS INSOLVENT.

           (a)      The Trustee shall cease payment of benefits to Plan
Participants and their Beneficiaries if the Company is Insolvent. The Company
shall be considered "Insolvent" for purposes of this Trust Agreement if (i) the
Company is unable to pay its debts as they become due, or (ii) the Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code. The term "Insolvency" shall mean the Company's being or becoming
Insolvent.

           (b)      At all times during the continuance of this Trust, as
provided in Section 1(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of the Company under federal and state
law as set forth below.

(i) The Administrator shall have the duty to inform the Trustee in writing of
the Company's Insolvency. If a person claiming to be a creditor of the Company
alleges in writing to the Trustee that the Company has become Insolvent, the
Trustee shall inquire of the Administrator whether the Company is Insolvent and,
pending a response from the Administrator, the Trustee shall discontinue payment
of benefits to Plan Participants or their Beneficiaries.


(ii) Unless the Trustee has been notified by the Administrator of the Company's
Insolvency, or has received notice from the Administrator or a person claiming
to be a creditor alleging that the Company is Insolvent, the Trustee shall have
no duty to inquire whether the Company is Insolvent. The Trustee may in all
events rely on such evidence concerning the Company's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company's solvency.


(iii) If at any time the Trustee has been notified by the Administrator that the
Company is Insolvent, the Trustee shall discontinue payments to Plan
Participants or their Beneficiaries and shall hold the assets of the Trust for
the benefit of the Company's general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan Participants or their Beneficiaries
to pursue their rights as general creditors of the Company with respect to
benefits due under the Plan or otherwise.


(iv) The Trustee shall resume the payment of benefits to Plan Participants or
their Beneficiaries in accordance with Section 2 of this Trust Agreement only
after the Trustee has been notified by the Administrator that the Company is not
Insolvent (or is no longer Insolvent).


           (c)      Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to Section 3(b)
hereof and subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to Plan
Participants or their Beneficiaries under the terms of the Plan for the period
of such discontinuance, less the aggregate amount of any payments made to Plan
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.

                SECTION 4.     PAYMENTS TO COMPANY.

Except as provided in Section 3 hereof, the Company shall have no right or power
to direct the Trustee to return to the Company or to divert to others any of the
Trust assets before all payment of benefits have been made to Plan Participants
and their Beneficiaries pursuant to the terms of the Plan.

                SECTION 5.     INVESTMENT AUTHORITY.

           (a)      The Trustee may invest in securities (including Shares or
rights to acquire Shares) or obligations issued by the Company. All rights
associated with assets of the Trust shall be exercised by the Trustee or the
person or persons designated by the Trustee, and shall in no event be
exercisable by or rest with Plan Participants, except that voting rights with
respect to Shares of the Company shall be exercised by the Company.

           (b)      The initial principal of the Trust shall be deposited by the
Company in the form of Shares of the Company. Except as provided below, the
assets of the Trust shall remain invested in Shares, and Dividends thereon which
are not distributed to Plan Participants shall be reinvested in Shares.

           (c)      An amount equal to the amount of deferred Dividends, with
respect to each Participant who has elected to have the portion of his Account
attributable to Dividends be in the form of cash, shall be deposited by the
Company with the Trustee in the form of cash, and shall be held by the Trustee
in cash or a cash equivalent, as determined by the Administrator.

                SECTION 6.     DISPOSITION OF INCOME.

During the term of this Trust, all income received by the Trust, net of expenses
and withholding taxes, shall be accumulated and reinvested.

                SECTION 7.     ACCOUNTING BY THE TRUSTEE.

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 60 days following the close of each calendar
year and within 60 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Administrator a written account of its
administration of the Trust during such year or during the period from the close
of the last preceding year to the date of such removal or resignation, setting
forth all investments, receipts, disbursements and other transactions effected
by it, including a description of all securities and investments purchased and
sold with the cost or net proceeds of such purchases or sales (accrued interest
paid or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

                SECTION 8.     RESPONSIBILITY OF THE TRUSTEES.

           (a)      The Trustee shall act with the care, skill, prudence and
diligence under the circumstances then prevailing that a prudent person acting
in like capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Administrator which is
contemplated by, and in conformity with, the terms of the Plan or this Trust and
is given in writing by the Administrator. In the event of a dispute between the
Company and a party, the Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

           (b)      If the Trustee undertakes or defends any litigation arising
in connection with this Trust, the Company agrees to indemnify the Trustee
against the Trustee's costs, expenses and liabilities (including, without
limitation, reasonable attorneys' fees and expenses) actually incurred by or on
behalf of the Trustee in connection with this Trust (other than with respect to
any litigation arising out of the Trustee's gross negligence or willful
misconduct). If the Company does not pay such costs, expenses and liabilities in
a reasonably timely manner, the Trustee may obtain payment from the Trust.

           (c)      The Trustee may hire agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

           (d)      The Trustee may consult with legal counsel (who may also be
counsel for the Company generally) with respect to any of its duties or
obligations hereunder. The Trustee shall not be liable for the negligence of any
legal counsel with which it consults with respect to its duties or obligations
hereunder.

           (e)      The Trustee shall have, without exclusion, all powers
conferred on trustees by applicable law, unless expressly provided otherwise
herein, provided, however, that if an insurance policy is held as an asset of
the Trust, the Trustee shall have no power to name a beneficiary of the policy
other than the Trust, to assign the policy (as distinct from conversion of the
policy to a different form) other than to a successor trustee, or to loan to any
person the proceeds of any borrowing against such policy, and provided further,
however, that the Trustee may loan to the Company the proceeds of any borrowing
against an insurance policy held as an asset of the Trust.

           (f)      Notwithstanding any powers granted to the Trustee pursuant
to this Trust Agreement or to applicable law, the Trustee shall not have any
power that could give this Trust the objective of carrying on a business and
dividing the gains therefrom, within the meaning of Section 301.7701-2 of the
Procedure and Administrative Regulations promulgated pursuant to the Internal
Revenue Code.

                SECTION 9.      COMPENSATION AND EXPENSES OF THE TRUSTEE.

The Company shall pay all administrative and Trustee’s fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust.

                SECTION 10.      RESIGNATION AND REMOVAL OF THE TRUSTEE.

           (a)      The Trustee may resign at any time by written notice to the
Administrator, which shall be effective thirty (30) days after receipt of such
notice unless the Company and the Trustee agree otherwise.

           (b)      The Trustee may be removed by the Company on thirty (30)
days written notice or upon shorter notice accepted by the Trustee.

           (c)      Upon resignation or removal of the Trustee and appointment
of a successor Trustee, all assets shall subsequently be transferred to the
successor Trustee. The transfer shall be completed within thirty (30) days after
receipt of notice of resignation, removal or transfer, unless the Company
extends the time limit.

           (d)      If the Trustee resigns or is removed, a successor shall be
appointed, in accordance with Section 11 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

                SECTION 11.     APPOINTMENT OF SUCCESSOR.

           (a)      If the Trustee resigns or is removed, in accordance with
Section 10(a) or (b) hereof, the Company may appoint any third party, such as a
bank trust department or other party that may be granted corporate trustee
powers under state law, as a successor to replace the Trustee upon resignation
or removal. The appointment shall be effective when accepted in writing by the
new Trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Company or the successor
Trustee to evidence the transfer.

           (b)      The successor Trustee need not examine the records and acts
of any prior Trustee or of any continuing Trustee prior to the effective date of
the successor Trustee's appointment and may retain or dispose of existing Trust
assets, subject to Sections 7 and 8 hereof. The successor Trustee shall not be
responsible for and the Company shall indemnify and defend the successor Trustee
from any claim or liability resulting from any action or inaction of any prior
Trustee or from any other past event, or any condition existing at the effective
date of such successor Trustee's appointment.

                SECTION 12.     AMENDMENT OR TERMINATION.

           (a)      This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Company. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.

           (b)      The Company may terminate the Trust as of any date on which
Plan Participants and their Beneficiaries are no longer entitled to benefits
pursuant to the terms of the Plan. Upon termination of the Trust, any assets
remaining in the Trust shall be returned to the Company.

           (c)      Upon written approval of all Participants or Beneficiaries
entitled to payment of benefits pursuant to the terms of the Plan, the Company
may terminate this Trust prior to the time all benefit payments under the Plan
have been made. All assets in the Trust at termination shall be returned to the
Company.

                SECTION 13.     MISCELLANEOUS.

           (a)      Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.

           (b)      Benefits payable to Plan Participants and their
Beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

           (c)      This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

                SECTION 14.     EFFECTIVE DATE.

The effective date of this Trust Agreement shall be the date first written
above.

           IN WITNESS WHEREOF, the parties hereto have duly executed this Trust
Agreement as of the date first written above.

CEDAR SHOPPING CENTERS, INC.


By:                                       

[TRUSTEE]


By:                                       





EXHIBIT B

SENIOR EXECUTIVE DEFERRED COMPENSATION PLAN

DESIGNATION OF BENEFICIARY

I hereby designate the following to receive from Cedar Shopping Centers, Inc.
Senior Executive Deferred Compensation Plan any amount payable by reason of my
death:

Beneficiary Designations

Primary Beneficiary
(Beneficiaries)
Address
SSN
Date of birth
%


                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                                                       
                                   
                                   
                                   
                                   
             
             
             
             
             



Contingent Beneficiary (Beneficiaries)

Contingent
Beneficiary
(Beneficiaries)

Address

SSN

Date of birth

%


                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                   
                                                                       
                                   
                                   
                                   
                                   
             
             
             
             
             



--------------------------------------------------------------------------------

See additional pages for additional beneficiary designations

Unless I have a Designation of Beneficiary in effect at the time an amount
becomes payable to my Beneficiary, that amount will be paid to my estate in
accordance with Article VI of the Plan.

This designation is intended to replace all prior designations made by me for
such amounts. I reserve the right to change any Beneficiary named herein without
the consent of such Beneficiary by properly completing and delivering to the
Administrator a new Designation of Beneficiary. I will promptly notify the
Administrator of any change in the name or address of a Beneficiary.

                                                     
       [Name]

                                                     
Witness Signature                                                      
             Date






AMENDMENT NO. 1
TO THE
CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE DEFERRED
COMPENSATION PLAN

           WHEREAS, Cedar Shopping Centers, Inc. (the "Company") has adopted the
Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation Plan (the
"Plan"); and

           WHEREAS, Section 9.1 of the Plan permits the Board of Directors of
the Company to amend the Plan; and

           WHEREAS, the Board of Directors of the Company now desires to amend
the Plan in certain respects;

           NOW, THEREFORE, the Plan is hereby amended as follows:

           1.     Sections 2.5 and 2.14 of the Plan are hereby deleted.

           2.     Section 4.2 of the Plan is hereby amended by deleting the last
two sentences thereof.

           3.     Section 4.3(a) of the Plan is hereby amended to read in its
entirety as follows:

     "(a) Except as hereinafter provided in Section 4.3(b), a Participant shall
be 100% vested in his Plan Benefit at all times."


           4.     Section 4.3(b) of the Plan is hereby amended by deleting
therefrom the word "vested".

            5.     Section 5.2 of the Plan is hereby amended by deleting
therefrom the word "vested" and the phrase "vested but".

          6.     Section 7.2 of the Plan is hereby amended by deleting therefrom
the phrase "the vested portion of" wherever it appears in said Section 7.2.

           7.     Section 7.4 of the Plan is hereby amended by deleting
therefrom the phrase "vested portion of the".

           8.Section 9.2 of the Plan is hereby amended by deleting therefrom the
phrases "continue to vest and" and "all Plan Benefits shall be 100% vested and".

           9.     Schedule B to the Plan is hereby deleted.

           10.     This Amendment shall be effective as of October 29, 2003.

           11.     Except to the extent hereinabove set forth, the Plan shall
remain in full force and effect.

           IN WITNESS WHEREOF, the Board of Directors of the Company has caused
this Amendment to be executed by a duly authorized officer of the Company this
______ day of _____________, 2004.

CEDAR SHOPPING CENTERS, INC.


By: /s/                                     





AMENDMENT NO. 2
TO THE
CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE DEFERRED
COMPENSATION PLAN

           WHEREAS, Cedar Shopping Centers, Inc. (the "Company") has adopted the
Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation Plan (the
"Plan"); and

           WHEREAS, Section 9.1 of the Plan permits the Board of Directors of
the Company to amend the Plan; and

           WHEREAS, the Board of Directors of the Company now desires to amend
the Plan in certain respects;

           NOW, THEREFORE, the Plan is hereby amended as follows:

1.      Section 2.19 of the Plan is hereby amended to read in its entirety as
follows:

"Shares/Stock. "Shares" or "Stock" means shares of the common stock of the
Company, including, as applicable, any restricted shares of common stock of the
Company awarded to a Participant pursuant to the Cedar Shopping Centers, Inc.
2004 Stock Incentive Plan (the "Stock Incentive Plan") which the Board of
Directors (or compensation committee of the Board of Directors) has designated
as being covered under and subject to the terms of the Plan."


           2.      The first sentence of Section 4.3(a) of the Plan is hereby
amended to read in its entirety as follows:

  “Except for the portion of a Participant’s Account attributable to any
Dividends (including earnings thereon) that are subject to a risk of forfeiture
as provided in Section 4.2, and except as hereinafter provided in Section 4.3(b)
or Section 4.3(c), a Participant shall be 100% vested in his Plan Benefit at all
times.”


           3.      Section 4.3 of the Plan is hereby amended by adding the
following the clause (c):

"(c) Notwithstanding the foregoing, the portion of a Participant's Account (if
any) attributable to restricted Shares awarded to a Participant pursuant to the
Stock Incentive Plan, shall, for vesting, risk of forfeiture and transferability
purposes, be solely subject to, and determined under, the vesting, risk of
forfeiture and transferability provisions and restrictions as set forth in the
Stock Incentive Plan and the award agreement evidencing the grant of such
restricted Shares. In no event shall a distribution, including a premature
distribution elected by a Participant pursuant to Section 7.2, of a
Participant's Account hereunder cause an unvested restricted Share to vest,
which would otherwise not have become vested as per the terms of the Stock
Incentive Plan and the award agreement evidencing the grant of such restricted
Share."


4.      Section 5.2 of the Plan is hereby amended by adding the following
sentence to the end thereof:

  “Notwithstanding the foregoing, the portion of a Participant’s Account (if
any) attributable to restricted Shares awarded pursuant to the Stock Incentive
Plan, shall be subject to the vesting, risk of forfeiture, and transferability
provisions and restrictions as set forth in the Stock Incentive Plan and the
award agreement evidencing the grant of such restricted Shares.”


5.      The first sentence of Section 7.3 of the Plan is hereby amended to read
in its entirety as follows:

  “Not less than twelve (12) nor more than fifteen (15) months prior to a
Distribution Date, a Participant who is then employed by the Company may elect,
in writing on a form prescribed by the Administrator, to defer receipt of all or
any part of the Plan Benefit that is otherwise payable on such Distribution Date
to the fifth anniversary of the Distribution Date, and in any such case the date
to which distribution is so deferred shall be the new Distribution Date for the
Account.”


6.      Section 7.4 of the Plan is hereby amended to read in its entirety as
follows:

  “Notwithstanding any provision to the contrary, in the event of a
Participant’s termination of employment with the Company (other than due to
death) prior to age 60, the vested portion of the Participant’s Plan Benefit
shall be paid in a lump sum as soon as practicable following the date of such
termination of employment (or, with respect to the initial Employer Provided
Benefit for the Participants listed on Schedule A hereto, January 1, 2007, if
later).”


7.      This Amendment shall be effective as of August 9, 2004.

8.      Except to the extent hereinabove set forth, the Plan shall remain in
full force and effect.

          IN WITNESS WHEREOF, the Board of Directors of the Company has caused
this Amendment to be executed by a duly authorized officer of the Company this
5th day of January, 2005.

CEDAR SHOPPING CENTERS, INC.


By: /s/                                                  


AMENDMENT NO. 3
TO THE
CEDAR SHOPPING CENTERS, INC.
SENIOR EXECUTIVE DEFERRED
COMPENSATION PLAN

           WHEREAS, Cedar Shopping Centers, Inc. (the "Company") has adopted the
Cedar Shopping Centers, Inc. Senior Executive Deferred Compensation Plan (the
"Plan"); and

           WHEREAS, Section 9.1 of the Plan permits the Board of Directors of
the Company to amend the Plan; and

           WHEREAS, the Board of Directors of the Company now desires to amend
the Plan in certain respects;

           NOW, THEREFORE, the Plan is hereby amended as follows:

1.      Section 4.1 of the Plan is hereby amended to read in its entirety as
follows:

"(a)      The Company shall establish a Trust in order to provide the
Participants with a benefit known as an Employer Provided Benefit which shall
initially consist of units that are equivalent to the number of Shares
underlying each award. On the Effective Date, or as soon as practicable
thereafter, the Company shall contribute to the Trust the aggregate number of
Shares representing the initial Employer Provided Benefit for the Participants
listed on Schedule A hereto. An Account shall be established by the
Administrator under the Plan in the name of each Participant which shall
initially be credited with units equal to the number of Shares underlying each
award. Thereafter, an Account shall be established by the Administrator for each
new Participant and each such Account shall be credited with units equal to the
number of Shares determined by the Administrator. A separate Account shall be
established for each subsequent award of units of Shares, and the Company shall
contribute to the Trust, on the date of such subsequent award or as soon as
practicable thereafter, the aggregate number of Shares underlying each such
award.

(b)      Except as provided below and in Sections 4.4 and 5.4, under no
circumstance shall any benefit be awarded, allocated or distributable to a
Participant from his Account except in the form of units of Stock (or Stock
itself, in the case of a distribution), nor shall a Participant's Account be
credited with earnings that are equivalent to any other investment.
Notwithstanding any provision to the contrary, if there shall occur any type of
corporate transaction involving the Company the result of which is that the
Stock of the Company, including the Shares in the Trust, is converted into cash,
securities or other property (each such corporate transaction referred to herein
as a "Transaction"), then any cash and/or in-kind consideration (after having
been converted to cash by the Trustee) received for such Shares pursuant to such
Transaction shall be invested by the Trustee in accordance with each
Participant's selected Brokerage Account Investment Option (as described in
Section 4.1(c) below). Any cash or in-kind consideration (after having been
converted to cash by the Trustee) received for Stock and any investment earnings
therefrom shall be credited to the Account of the Participant in a manner that
reflects the Account values for each Participant immediately prior to such
Transaction.

(c)      Brokerage Account Investment Option. Immediately following the
occurrence of a Transaction, the Administrator shall direct the Trustee to
establish a brokerage account with a major financial institution of each
Participant's choosing, in which each Participant shall be entitled to direct
the Trustee with regard to the investment of his or her Account from amongst any
publicly traded securities or other investment products offered by the selected
financial institution. Such elections must be made in writing (on a form, and in
the manner, prescribed by the Administrator), and shall be required to be made
as soon as practicable following the occurrence of the Transaction. Thereafter,
each Participant shall be permitted to direct the Trustee to establish a
brokerage account with a different major financial institution of the
Participant's choosing at least once during any twelve-month period.

(d)      Website Elections and Forms. Wherever the Plan requires a Participant
to make a written election or to submit a written form to the Company, the
Participant may satisfy such requirement by making such election, or submitting
such form, via a Plan-specific website approved in form and manner by the
Administrator."


2.      Section 4.5 of the Plan is hereby amended to read in its entirety as
follows:

"Determination of Account.

(a)      A Participant's Account as of each Determination Date shall consist of
the number of units of Shares held in the Account multiplied by the Fair Market
Value as of such Determination Date.

(b)      Notwithstanding Section 4.5(a) above, following the occurrence of a
Transaction, the Participant's Account shall at all times be equal to the value
of the cash and/or securities held in the brokerage account."


3.      The following new Section 4.8 is hereby added to Article IV of the Plan:

  "4.8 Unvested Shares. Effective as of December 19, 2005, all awards of units
of Shares made to Participants (pursuant to the Stock Incentive Plan or
otherwise) and deferred under the Plan that were not 100% vested as of January
1, 2005 (the "Unvested Awards"), shall thereafter be deferred under the 2005
Cedar Shopping Centers, Inc. Deferred Compensation Plan. Effective as of
December 19, 2005, for all purposes of the Plan, the Unvested Awards shall be
treated as if they had never been deferred under the Plan by the Participants,
and any Shares deposited in the Trust with respect to such Unvested Awards shall
be immediately transferred to the 2005 Cedar Shopping Centers, Inc. Deferred
Compensation Plan Trust."


4.      Section 5.4 of the Plan is hereby amended by adding the following
sentence immediately prior to the last sentence of Section 5.4:

  "Notwithstanding the foregoing, in the event a Transaction occurs prior to the
distribution of a Participant’s entire Account, then the Participant’s Account
shall be distributed in cash pursuant to any direction from the Administrator to
the Trustee for a benefit distribution."


5.      The first sentence of Section 9.1 of the Plan is hereby amended to read
in its entirety as follows:

  "The Board of Directors may at any time amend the Plan (other than this
Article IX, or to eliminate or in any way restrict the availability of the
Brokerage Account Investment Option following the occurrence of a Transaction)
in whole or in part, provided, however, that no amendment shall be effective as
to a Participant to decrease or restrict a Plan Benefit as to amount or timing
or manner of distribution of any Account maintained under the Plan without the
consent of such Participant."


6.      Section 9.2 of the Plan is hereby amended to read in its entirety as
follows:

  "Notwithstanding Section 9.1, the Board of Directors may at any time terminate
the Plan in its entirety. If the Plan is terminated for any reason, or is
constructively terminated as a result of any action or inaction by the
Administrator that causes an acceleration of the timing of the inclusion in
income (for income tax purposes) of amounts deferred under the Plan by the
Participants, each Participant shall receive an immediate distribution of his
Plan Benefits (or the remainder of his Plan Benefits if distribution thereof has
commenced prior to the date of Plan termination). In the event of a termination
or constructive termination of the Plan and an immediate distribution to all
Participants of their Plan Benefits, the Company shall pay to each Participant
an additional payment (a "Tax Gross-Up Payment"), in an amount such that after
payment by the Participant of all applicable federal, state and local income
taxes imposed upon the Tax Gross-Up Payment, the Participant retains an amount
of the Tax Gross-Up Payment equal to the applicable federal, state and local
income taxes imposed upon the amount of the Participant’s Plan Benefit being
distributed on account of the Plan termination. The amount of any Tax Gross-Up
Payment shall be determined by the Company’s independent auditors (the
"Accounting Firm"), based upon an assumption that the Participant’s rate of
applicable federal, state and local income taxes is at the highest marginal rate
then in effect, and shall be paid in a cash lump sum within ten days following
such determination by the Accounting Firm."


7.      This Amendment shall be effective as of December 19, 2005.

8.      Except to the extent hereinabove set forth, the Plan shall remain in
full force and effect.

          IN WITNESS WHEREOF, the Board of Directors of the Company has caused
this Amendment to be executed by a duly authorized officer of the Company this
19th day of December, 2005.

CEDAR SHOPPING CENTERS, INC.


By:  /s/                                   



AMENDMENT NO. 1
TO THE
CEDAR SHOPPING CENTERS, INC.
EXECUTIVE DEFERRED
COMPENSATION PLAN TRUST AGREEMENT

           WHEREAS, Cedar Shopping Centers, Inc. (the "Company") formally
adopted the Cedar Shopping Centers, Inc. Executive Deferred Compensation Plan
Trust Agreement (the "Trust");

           WHEREAS, Section 12 of the Trust permits the Company and the Trustee
to amend the Trust;

           WHEREAS, the Company and the Trustee now desire to amend the Trust in
certain respects;

           NOW, THEREFORE, the Trust is hereby amended as follows:

1.      The following subsections (d), (e), and (f) are hereby added to Section
5 of the Trust:

"(d)      In the event of a Transaction, then any cash and/or in-kind
consideration (after having been converted to cash by the Trustee) received for
Stock pursuant to such Transaction shall be invested by the Trustee in
accordance with each Participant's selected Brokerage Account Investment Option
(as described in Section 5(e) below). Any cash or in-kind consideration (after
having been converted to cash by the Trustee) received for Stock and any
investment earnings therefrom shall be credited to the Account of the
Participant in a manner that reflects the Account values for each Participant
immediately prior to such Transaction.

(e)      Brokerage Account Investment Option. Immediately following the
occurrence of a Transaction, the Administrator shall direct the Trustee to
establish a brokerage account with a major financial institution of each
Participant's choosing, in which each Participant shall be entitled to direct
the Trustee with regard to the investment of his or her Account from amongst any
publicly traded securities or other investment products offered by the selected
financial institution. Such elections must be made in writing (on a form, and in
the manner, prescribed by the Administrator), and shall be required to be made
as soon as practicable following the occurrence of the Transaction. Thereafter,
each Participant shall be permitted to direct the Trustee to establish a
brokerage account with a different major financial institution of the
Participant's choosing at least once during any twelve-month period.

(f)      Wherever the Trust requires a Participant to make a written election or
to submit a written form to the Company, the Participant may satisfy such
requirement by making such election, or submitting such form, via a
Plan-specific website approved in form and manner by the Administrator."


2.      This Amendment shall be effective as of December 19, 2005.

3.      Except to the extent hereinabove set forth, the Trust shall remain in
full force and effect.

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Amendment to the Trust as of this 19th day of December, 2005.

CEDAR SHOPPING CENTERS, INC.


By:                                     
Name:
Title:


[TRUSTEE]


By:                                     